UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

TONYA A. ERVIN-ATKINSON,

                                                             Plaintiff,              Case # 18-CV-1056-FPG

v.                                                                                   DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                                                             Defendant.


                                                 INTRODUCTION

           On November 28, 2014, Plaintiff Tonya A. Atkinson protectively applied for Disability

Insurance Benefits under Title II of the Social Security Act (“the Act”) and Supplemental Security

Income under Title XIV, alleging disability beginning on April 1, 2012. Tr. 1 12, 91-97. The Social

Security Administration (“SSA”) denied her claim (Tr. 32-43), and on May 25, 2017, Plaintiff

testified at a hearing before Administrative Law Judge Timothy M. McGuan (“the ALJ”). Tr. 653-

69. On September 20, 2017, the ALJ issued an unfavorable decision. Tr. 10-26. The Appeals

Council denied Plaintiff’s request for review, making the ALJ’s decision the final decision of the

Commissioner. Tr. 5-7. Plaintiff then appealed to this Court. 2 ECF No. 1.

           The parties make competing motions for judgment on the pleadings pursuant to Federal

Rule of Civil Procedure 12(c). ECF Nos. 10, 15. For the reasons that follow, Plaintiff’s motion is

DENIED and the Commissioner’s motion is GRANTED.




1
 “Tr.” refers to the administrative record in this matter which was not filed electronically. The Court reviewed the
paper record on file with the Clerk’s Office.
2
    The Court has jurisdiction over this action under 42 U.S.C. §§ 405(g), 1383(c)(3).

                                                            1
                                            LEGAL STANDARD

          When reviewing a final decision of the SSA, it is not the Court’s function to “determine de

novo whether [the claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998).

Rather, the Court “is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera v. Astrue,

697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. § 405(g)).

          The Commissioner’s decision is “conclusive” if it is supported by substantial evidence. 42

U.S.C. § 405(g). “Substantial evidence means more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Moran v. Astrue,

569 F.3d 108, 112 (2d Cir. 2009) (citations omitted).

                                                 DISCUSSION

          In conducting the requisite five-step analysis, 3 the ALJ determined that Plaintiff’s severe

impairments included obesity, schizoaffective disorder, bipolar disorder, and poly-substance

dependence (including cocaine and crack dependence). 4 Tr. 16. The ALJ then determined that

Plaintiff’s impairments, “including the substance use disorders,” meet the Listing requirements.

Tr. 17.

          However, the ALJ found that if Plaintiff stopped the substance abuse, her remaining

impairments would be severe, but would not meet the Listing requirements. Tr. 19. If Plaintiff

stopped the substance abuse, the ALJ determined that she would have the residual functional




3
 The ALJ uses this analysis to determine whether a claimant is disabled and therefore entitled to benefits. 20 C.F.R.
§§ 404.1520(a)(4), 416.920.
4
  A severe impairment “significantly limits the claimant’s ability to do basic work activities” and a nonsevere
impairment will “only minimally affect the claimant’s ability to work.” Thompson v. Comm’r of Soc. Sec., No. 18-
CV-167-FPG, 2019 WL 4016167, at *2 (W.D.N.Y. Aug. 26, 2019).


                                                         2
capacity (“RFC”) 5 to perform light work and would be able to occasionally understand, remember,

and carry out complex and detailed tasks, occasionally interact with the public, and frequently

interact with co-workers and supervisors. Tr. 21. The ALJ found that Plaintiff’s substance abuse

disorder was a “contributing factor material to the determination of disability because the claimant

would not be disabled if she stopped the substance abuse,” and thus found that Plaintiff was not

disabled under the SSA’s regulations. Tr. 26.

         Plaintiff argues that the ALJ erred in finding Plaintiff’s substance abuse disorder material

to the disability determination because “it is not possible to separate Plaintiff’s co-occurring mental

health impairments from her substance abuse.” ECF No. 10-1 at 1. The Court disagrees and finds

the ALJ’s decision was supported by substantial evidence.

         “[A] claimant ‘shall not be considered to be disabled . . . if [substance abuse] would . . . be

a contributing factor material to the Commissioner’s determination that the individual is

disabled.’” Murray v. Colvin, No. 1:16-CV-00181 (MAT), 2017 WL 1289588, at *3 (W.D.N.Y.

Apr. 6, 2017) (quoting 42 U.S.C. § 1382c(a)(3)(J)). “The burden of proof is on plaintiff to

establish that [substance abuse] is immaterial to the disability determination.” Id.; see also Cage

v. Comm’r of Soc. Sec., 692 F.3d 118, 123 (2d Cir. 2012). The SSA has provided guidance to

ALJs evaluating the materiality of a substance abuse disorder to a finding of disability. See SSR

13-2p, 2013 WL 621536 (2013).

         “[E]ven though claimants initially meet the traditional definition of ‘disabled’
         (inability to engage in substantial gainful activity), administrative adjudicators must
         conduct a secondary analysis to determine whether drug [addiction] or alcoholism
         is material to an initial finding of disability.” Smith v. Commissioner of Social
         Sec., 2014 WL 3392336, at *6 (N.D.N.Y. July 10, 2014) (citing SSR 13-2p, 2013
         WL 621536, at *4). “A ‘key factor’ in such secondary analysis is whether claimants
         would still be found disabled if they stopped using drugs or alcohol. See 20 C.F.R.

5
 A claimant’s RFC reflects her ability to perform physical or mental work activities on a sustained basis despite her
impairments. 20 C.F.R. §§ 404.1520(e)-(f), 416.920.

                                                         3
       § 416.935(b)(2). Administrative adjudicators first determine whether physical and
       mental limitations would remain in the absence of substance abuse. If so, they then
       decide whether those remaining limitations are disabling on their own. If so,
       claimants are considered disabled within the meaning of the Act notwithstanding
       their drug addiction or alcoholism. If not, alcohol or substance abuse is
       considered material, and claimants are not eligible for benefits. 20 C.F.R.
       § 416.935(b)(2)(ii).” Id. at *7.

Wells v. Colvin, No. 14-CV-197-JTC, 2015 WL 1280536, at *6 (W.D.N.Y. Mar. 20, 2015)

(alterations omitted); see also SSR 13-2p, 2013 WL 621536 (2013). Moreover, “evidence from a

period of abstinence is the best evidence for determining whether an [impairment] would improve

to the point of nondisability.” SSR 13-2p, 2013 WL 621536 (2013). Where co-occurring mental

health disorders are present, the SSA “need[s] evidence from outside of . . . highly structured

treatment settings demonstrating that the [plaintiff’s] co-occurring mental disorder(s) has

improved, or would improve, with abstinence” to find that substance abuse is material to a

disability finding. Id.

       Here, the ALJ followed the process outlined in SSR 13-2p and the materiality

determination is supported by substantial evidence. Contrary to Plaintiff’s argument, this is not a

case in which there is no period of abstinence long enough to observe Plaintiff’s functioning such

that Plaintiff’s mental impairments cannot be separated from her substance abuse.

       Plaintiff described herself as a “binge” cocaine user and has a history of psychiatric

hospitalizations that occurred when she used cocaine. Tr. 660. During her periods of drug use,

Plaintiff’s hallucinations, including a feeling that bugs are crawling on her skin, and suicidal and

homicidal ideations are well-documented. See, e.g., 269, 271, 273, 376-77, 465, 467, 495, 517,

548, 576, 605, 626. However, by her own admission, when Plaintiff is in treatment and on

medication, her mental health impairments are much improved. Plaintiff testified at her hearing

in 2017 that “[t]hey finally got me on the right dose of medication, and it’s working perfectly.”


                                                 4
Tr. 657. She stated her medication regimen had been working for the last two months and that her

hallucinations and “crack cravings” were gone. Tr. 657, 661. This improvement Plaintiff

described occurred when she had not used cocaine for two months, was in outpatient treatment,

and regularly attending Narcotics Anonymous meetings. Tr. 660-61. Plaintiff also reported during

a psychiatric hospitalization on January 3, 2016 that she had “considerably higher functioning in

the . . . past 3 years and compliance with medication until her binge this week.” Tr. 272.

       The ALJ properly focused on the record evidence from Plaintiff’s periods of abstinence

from cocaine use in determining Plaintiff’s RFC. The ALJ gave significant weight to the opinion

of consultative examiner Susan Santarpia, Ph.D., who examined Plaintiff on April 23, 2015 during

a period of sobriety. Tr. 24, 242-45. Dr. Santarpia acknowledged Plaintiff’s history of psychiatric

hospitalizations. Tr. 242. However, on exam, Plaintiff denied suicidal or homicidal ideation. Tr.

242. Plaintiff told Dr. Santarpia that when she is not properly medicated, she “feels like things are

crawling on my skin.” Tr. 242-43. Plaintiff reported that her current counseling and medication

regimen was controlling and stabilizing her symptoms. Tr. 243. It was Dr. Santarpia’s opinion

that the “results of [Plaintiff’s] present evaluation appear to be consistent with psychiatric

problems, but while stabilized, do not appear to be significant enough to interfere with the

claimant’s ability to function on a daily basis.” Tr. 244-45.

       The ALJ also gave significant weight to the opinion of state agency psychiatric consultant

Hillary Tzetzo, M.D. Tr. 24. Dr. Tzetzo similarly evaluated Plaintiff during a period of sobriety.

Tr. 37. Dr. Tzetzo found that while Plaintiff’s psychiatric impairments were severe, she could

complete simple work tasks, had a reduced but adequate ability to interact with coworkers and the

public, and could handle brief and superficial contact with others. Tr. 37.




                                                 5
        In contrast, little weight was given to NP Adrienne Roy’s opinion in determining Plaintiff’s

RFC because NP Roy treated Plaintiff during her periods of substance abuse, and her opinion

“fail[ed] to provide any distinguishing details between the [Plaintiff’s] functioning during periods

of substance abuse and sobriety . . . .” Tr. 24.

        It is clear from the record that the ALJ’s opinion finding that Plaintiff’s substance abuse

was material to the disability determination is supported by substantial evidence. See Johnson v.

Berryhill, No. 17-CV-6436P, 2018 WL 4275985 (W.D.N.Y. Sept. 7, 2018) (affirming ALJ’s

decision where ALJ considered psychologist and mental health counselors’ treatment notes

documenting mental health improvement during periods of abstinence and finding the “record

was sufficient to permit the ALJ to conclude that [plaintiff’s] substance use was material to the

finding of disability, and substantial evidence supports the finding.” (collecting cases)).

                                          CONCLUSION

        The Commissioner’s Motion for Judgment on the Pleadings (ECF No. 15) is GRANTED,

Plaintiff’s Motion for Judgment on the Pleadings (ECF No. 10) is DENIED, and this matter is

DISMISSED WITH PREJUDICE. The Clerk of Court is instructed to enter judgment and close

this case.

        IT IS SO ORDERED.

Dated: February 20, 2020
       Rochester, New York                     ______________________________________
                                               HON. FRANK P. GERACI, JR.
                                               Chief Judge
                                               United States District Court




                                                   6
